THE COURT.
This petition for a writ of review challenges the correctness of respondent commission’s order denying petitioner compensation solely upon the ground that notwithstanding conflicting medical testimony, the commission should have ordered an award in favor of petitioner because the findings and award “was unreasonable in that it was based on medical reports which did not reflect a complete and thorough examination of my complaints . . .
This court is powerless to retry this proceeding and to weigh the evidence and credibility of witnesses. That is the function of the duly established arbiter of the facts.
The petition is denied.